874 F.2d 242
131 L.R.R.M. (BNA) 2671, 53 Ed. Law Rep. 475
TEXAS STATE TEACHERS ASSOCIATION, Et Al., Plaintiffs-Appellants,v.GARLAND INDEPENDENT SCHOOL DISTRICT, Et Al., Defendants-Appellees.
No. 87-1221.
United States Court of Appeals,Fifth Circuit.
May 17, 1989.

Jeremiah Collins, John Rothchild, Robert H. Chanin, Washington, D.C., for plaintiffs-appellants.
Earl Luna, Mary Milford, Law Offices of Earl Luna, Dallas, Tex., for defendants-appellees.
Appeal from the United States District Court for the Northern District of Texas;  Jerry Buchmeyer, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before GOLDBERG, WILLIAMS and HIGGINBOTHAM, Circuit Judges.
PER CURIAM:


1
The decision of this Court denying attorneys' fees to appellant was reversed and remanded by the United States Supreme Court on March 28, 1989, 103 U.S. 866, 109 S. Ct. 1486, 103 L. Ed. 2d 866.    The case is remanded to the United States District Court for the Northern District of Texas for the purpose of the awarding of reasonable attorneys' fees as mandated by the Supreme Court.


2
REMANDED.